      Case 1:19-cr-00561-LAP Document 359 Filed 08/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                              No. 19-CR-561 (LAP)
-against-
                                              No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                      ORDER
                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are Mr. Donziger’s letters dated August 12

and August 13, 2021, seeking a variety of discovery related to

the Special Prosecutors’ use of Federal Bureau of Investigation

agents.   (See dkt. nos. 356 & 357.)      Without accepting or

rejecting the propositions and conclusions in Mr. Donziger’s

letters, the requests for discovery are DENIED.

     Like many of Mr. Donziger’s requests for discovery before

this one, he identifies no legal rule applicable in criminal

cases authorizing him to obtain the discovery he seeks.          As the

Court has reminded Mr. Donziger numerous times throughout the

course of this case, he “is only entitled to disclosure of

statements expressly authorized by Rule 16 or otherwise

discoverable as exculpatory under Brady, or as impeaching under

18 U.S.C. § 3500.”    United States v. Souza, No. 06-CR-806 (SLT),

2008 WL 753736, at *2 (E.D.N.Y. Mar. 19, 2008).         Mr. Donziger

does not explain how his current batch of requests fits within

that framework.


                                    1
         Case 1:19-cr-00561-LAP Document 359 Filed 08/16/21 Page 2 of 2



     Moreover, Mr. Donziger’s requests are targeted at

identifying what supervision the Department of Justice actually

exercised over the Special Prosecutors, i.e., specific decisions

by the Department in regard to requests to deploy and utilize

FBI agents.     (See dkt. nos. 356 & 357 at 1-2.)         That ignores,

however, that in the Appointments Clause context “what matters

is that [a superior officer] have the discretion to review

decisions” by the inferior officer, not that the superior

officer, in fact, exercised that discretion.           United States v.

Arthrex, Inc., 141 S. Ct. 1970, 1988 (2021) (emphasis added).

In that sense, even if Mr. Donziger were entitled to this

discovery--to be clear, he is not--it would not help him

establish his Appointments Clause challenge anyway.

     For these reasons, Mr. Donziger’s motions for discovery

[dkt. nos. 356 & 357] are DENIED.          The Clerk of the Court shall

close the open motions.        Mr. Donziger is reminded that any reply

in support of his motion for a new trial shall be filed no later

than August 21, 2021.

SO ORDERED.

Dated:       August 16, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge



                                       2
